DETAILED ACTION
Amended claims filed 18 May 2021 have been entered. Clams 1-3, 5-8, 10-13 and 15 remain pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 4,365,940) in view of Fukushima et al. (US 6,592,339).
Regarding claim 1, Hosokawa discloses a system for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), the system comprising: a base (frames 12 and 13, c 2 l 63); a barrel cam (fig 4, flywheel 2’ shaped as a barrel, c 3 l 42) configured to be rotated about an axis of rotation (R-R) by the motor (flywheel 2’ is rotated by driving shaft 1, c 3 l 50); and one or more cylinder piston arrangements (cylinder 6, piston 7, c 2 l 45-46), each cylinder piston arrangement comprising: a cylinder (cylinder 6) having a longitudinal axis (L-L) and two ends (cylinder 6 has two ends), the cylinder being fixedly attached to the base (cylinders 6 are attached to frames 12 and 13, c 2 l 63-64); and a piston (piston rod 8 fixed to pistons 7, c 2 l 47) configured to be operatively coupled to the barrel cam (rods 8 are connected to oblique groove 2’a, c 3 l 50-51) and to be movable along the longitudinal axis with respect to the cylinder (reciprocates, c 3 l 51) and between the two ends of the cylinder, wherein the axis of rotation of the barrel cam is parallel to the longitudinal axis about which the piston moves relative to the first member (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54); a first interengaging member formed as a first track (fig 2, groove 2a, c 3 l 37); and a second interengaging 
 Hosokawa does not explicitly disclose a motor.
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Regarding claim 2, dependent on 1, Hosokawa discloses wherein the barrel cam has a track (BCT) (oblique groove 2’a, c 3 l 51) that, when interfaced with the piston, causes the piston to complete at least one full compression stroke and intake stroke per [[a]] rotation of the barrel cam (fig 2 depicts a grove that provides one reciprocation per rotation).
Regarding claim 3, dependent on 1, Hosokawa discloses the piston is configured to reciprocate through a following mechanism (roller 10 and outer end grip 8c, c 3 l 60-61) that interfaces with a track (BCT) of the barrel cam and to reciprocate in a motion parallel to the axis of rotation (piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 6, Hosokawa discloses a method for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), using one or more cylinder piston arrangements (cylinder 6, piston 7, c 2 l 45-46), comprising: a cylinder (cylinder 6) and a piston (piston rod 8 fixed to pistons 7, c 2 l 47), the cylinder (cylinder 6) having a longitudinal axis (L-L) and two ends (cylinder 6 has two ends), and being fixedly attached to the base (cylinders 6 are attached to frames 12 and 13, c 2 l 63-64); the piston (piston rod 8 fixed to pistons 7, c 2 l 47) configured to be operatively coupled to a barrel cam (rods 8 are connected to oblique groove 2’a, c 3 l 50-51), the method comprising: rotating the barrel cam about an axis of rotation by the motor (flywheel 2’ is rotated by driving shaft 1, c 3 l 50); and reciprocating the piston of each cylinder arrangement along the longitudinal axis with respect to the corresponding cylinder (reciprocates, c 3 l 51) and through the two ends of the corresponding cylinder, to pump and/or compress the fluids, wherein the axis of rotation of the barrel cam is parallel to the longitudinal axis about which the piston moves relative to the corresponding-cylinder (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54); a first interengaging member formed as a first track (fig 2, groove 2a, c 3 l 37); and a second interengaging member formed as a first follower (fig 2, rollers 10 of the piston rods 8, c 3 l 39-40) in the first track, wherein the first interengaging member and the second interengaging member are configured to limit movement of the piston to a linear reciprocating motion as the piston moves along the longitudinal axis (rotation of the flywheel 2 moves the oblique groove 2’a on the surface of the flywheel which causes rollers 10’ to reciprocate with the attached pistons 7, c 3 l 49-56).
 Hosokawa does not explicitly disclose a motor.
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Regarding claim 7, dependent on 6, Hosokawa discloses wherein the barrel cam has a track (BCT) (oblique groove 2’a, c 3 l 51) that, when interfaced with the piston, causes the piston to complete at least one full compression stroke and intake stroke per [[a]] rotation of the barrel cam (fig 2 depicts a grove that provides one reciprocation per rotation).
Regarding claim 8, dependent on 6, Hosokawa discloses the piston is reciprocated through a following mechanism (roller 10 and outer end grip 8c, c 3 l 60-61) that interfaces with a track (BCT) of the barrel cam and wherein the piston is reciprocated in a motion parallel to the axis of rotation (piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Regarding claim 9, dependent on 6, Hosokawa discloses comprising limiting [[the]] reciprocating movement of the piston (roller 10 and groove 2’a interact in both directions on which the piston reciprocates in order to cause the piston to reciprocate; the elements confine the piston reciprocation to a range corresponding with the obliqueness of the groove) to a linear reciprocating motion as the piston reciprocates along the longitudinal axis with respect to the corresponding cylinder and between two ends of the corresponding cylinder (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Regarding claim 11, Hosokawa discloses a system for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), using one or more cylinder piston arrangements (cylinder 6, piston 7, c 2 l 45-46), comprising: a cylinder (cylinder 6) and a piston (piston rod 8 fixed to pistons 7, c 2 l 47), the cylinder (cylinder 6) having a longitudinal axis (L-L) and two ends (cylinder 6 has two ends), and being fixedly attached to the base (cylinders 6 are attached to frames 12 and 13, c 2 l 63-64): the system comprising: a barrel cam (fig 2 depicts flywheel 2’ as a cylinder which is the shape of a barrel) configured to operatively couple the piston (piston rod 8 fixed to pistons 7, c 2 l 47; rods 8 are connected to oblique groove 2’a, c 3 l 50-51) to the –drive shaft—(connecting the drive shaft to a motor is obvious as explained below), rotated about an axis of rotation by the motor (flywheel 2’ is rotated by driving shaft 
 Hosokawa does not explicitly disclose a motor.
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Regarding claim 12, dependent on 11, Hosokawa discloses wherein the barrel cam has a track (BCT) (oblique groove 2’a, c 3 l 51) that, when interfaced with the piston, causes the piston to complete at least one full compression stroke and intake stroke per [[a]] rotation of the barrel cam (fig 2 depicts a grove that provides one reciprocation per rotation).
Regarding claim 13, dependent on 11, Hosokawa discloses.
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Fukushima in view of Hammelmann (US 4,401,415).
Regarding claim 5, dependent on 1, Hosokawa in view of Fukushima does not teach a third interengaging member formed as a second track; and a fourth interengaging member formed as a second follower in the second track, wherein the third interengaging member and the fourth interengaging member are configured to limit [[the]] rotation of the piston as the piston moves along the longitudinal axis.
Hammelmann teaches an analogous reciprocating piston machine with a third interengaging member formed as a second track (fig 3, groove 33, c 3 l 21-26); and a fourth interengaging member formed as a second follower in the second track (fig 3, roller 32, id.), wherein the third interengaging member and the fourth interengaging member are configured to limit [[the]] rotation of the piston as the piston moves along the longitudinal axis (piston rods 2 are secured against rotation, id.).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing piston and piston rods from rotating and thereby disconnecting the reciprocating roller from the reciprocating groove, thereby increasing the reliability of the compressor.
Regarding claim 10, dependent on 6, Hosokawa in view of Fukushima does not teach further comprising limiting the rotation of the piston as the piston reciprocates along the longitudinal axis with a third interengaging member formed as a second track; and a fourth interengaging member formed as a second follower in the second track.
Hammelmann teaches an analogous reciprocating piston machine further comprising limiting the rotation of the piston (rods are secured against rotation, c 1 l 37, c 3 l 21-26) as the piston  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing piston and piston rods from rotating and thereby disconnecting the reciprocating roller from the reciprocating groove, thereby increasing the reliability of the compressor.
Regarding claim 15, dependent on 11, Hosokawa in view of Fukushima does not teach a third interengaging member formed as a second track; and a fourth interengaging member formed as a second follower in the second track, wherein the third interengaging member and the fourth interengaging member are configured to limit rotation of the piston as the piston reciprocates along the longitudinal axis.
Hammelmann teaches an analogous reciprocating piston machine with a third interengaging member formed as a second track (fig 3, groove 33, c 3 l 21-26); and a fourth interengaging member formed as a second follower in the second track (fig 3, roller 32, id.), wherein the third interengaging member and the fourth interengaging member are configured to limit rotation of the piston (rods are secured against rotation, c 1 l 37, c 3 l 21-26) as the piston reciprocates along the longitudinal axis.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing piston and piston rods from rotating and thereby disconnecting the reciprocating roller from the reciprocating groove, thereby increasing the reliability of the compressor.
Response to Arguments





















Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive. 
Regarding amended claim 1, Applicant argues that Hosokawa does not disclose the interengaging members. Hosokawa discloses the first interengaging member track (Hosokawa groove 2a, supra) and second interengaging member follower (Hosokawa roller 10, supra) as explained above.
Further, regarding cancelled claim 4, applicant argued that the rejection did not identify interengaging members in the previous office action. This is not persuasive, the previous office action identified the same groove 2a and roller 10 as said interengaging members.
Further, regarding cancelled claim 4, applicant refers to a paragraph on inherency in the previous office action. Examiner notes that the cited to paragraph is in reference to the method claim 6, and applicant’s arguments toward claim 4 are inapplicable.
Regarding amended claim 5, applicant argues that the Hammelman does not cure Hosokawa not disclosing the a third and fourth interengaging member.  Applicant argues “The Examiner’s conclusory statement lacked the articulated reasoning required to establish a primary facie case of obviousness.” Applicant does not provide any further rational in support of this assertion. The previously filed office action mailed 18 February 2021 clearly articulates a motivation to combine at the top paragraph of page 9. Since there is an articulated rationale for the combination, and applicant has failed to support their argument that this articulated rationale is somehow insufficient, the articulated rationale for combination will be considered sufficient and maintained. 
In response to applicant's argument that “The examiner alleged that Hammelmann’s teachings could be applied indirectly to Hosokawa, neglecting to show a combination with Fukushima and Flegal,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the case of Claim 5, the rationale for combination of Hosokawa and Hammelmann is clearly articulated; and that rationale clearly expresses what would have been suggested to those of ordinary skill in the art with the combination (See Non-Final Rejection mailed 18 February 2021, pg 9 top paragraph).
Applicant further argues that Hammelman’s teaching of a roller and a groove does not teach the amended “second follower in a second track.” This is not persuasive. A person of ordinary skill in the art would recognize that Hammelman’s roller and groove meet the plain meaning of the claimed follower in a track (See MPEP 2111.01).

Conclusion





























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.                                                                     
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746       

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746